PER CURIAM.
In this case the only question is whether the facts were so clearly in the defendant’s favor as to require the direction of a verdict; that is, whether no reasonable men could accept the plaintiff’s version. Though we should all have decided otherwise, were we upon the panel, and the evidence is such as to make it a close question whether we should intervene, we are not satisfied that it is so extreme a case as to justify this unusual action. We cannot believe that the plaintiff’s ear was pushed for so long a distance, either upright or upset; but that belief is founded upon our general notions in which it is conceivably possible that we may be mistaken. On the whole record we are not prepared to say that the case should have been taken from the jury.
Judgment affirmed.